Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
-- Claims 1, 10, and 17 are allowable over the prior art of record.
-- Claims 2-9 are allowable as they depend from claim 1.
-- Claims 11-16 are allowable as they depend from claim 10
-- Claims 18-20 are allowable as they depend from claim 17

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“computing, based at least in part on the first segmentation map, the second 
segmentation map, and the motion information, a third segmentation map for a third frame that is temporally located between the first frame and the second frame; and outputting a modified version of the third frame based at least in part on the third segmentation map.

	The closest prior art of record, Lee et al, (US-PGPUB 20200117906), discloses a method, (see at least: Figs. 1, and 2), comprising: 
discarding information for a first set of pixels in a first frame and a second set of 
first frame of video content or a first frame involved in an object-classification process, and one or more memory frames 108 (e.g., a second frame of the video content following the first frame and any intermediary frames in a sequence), for which memory feature-classification data 110 (e.g., segmentation masks) have been computed, [i.e., implicitly discarding information for a first set of pixels in a first frame and a second set of pixels in a second frame based at least in part on a first segmentation map for the first frame and a second segmentation map for the second frame, based on computing segmentation masks]);
computing, based at least in part on the first segmentation map, and the second segmentation map, a third segmentation map for a third frame, (see at least: Par. 0047-0058, the video content can include a ground truth frame 112, [i.e., first frame], for which a segmentation mask has been specified via one or more user inputs (e.g., the first frame of the video content). The video content can also include one or more memory frames 108 (e.g., a second frame of the video content following the first frame and any intermediary frames in a sequence), for which segmentation masks have been computed. A query frame can be another frame of the video content (e.g., a third frame of the video content following the first and second frames and any intermediary frames in the sequence), for which a segmentation mask need be computed using steps 204-2010 of following the first and second frames and any intermediary frames in the sequence. Note that both first and the second frames are used to determine the segmentation mask of third frame]); and 
outputting a modified version of the third frame based at least in part on the third segmentation map, (see at least: Par. 0058, the video processing engine 102 computes an output value map by concatenating the query value map from block 204 with the weighted summation at block 210, [i.e., implicitly outputting a modified version of the third frame based at least in part on the third segmentation map]).
	However, while disclosing computing, a third segmentation map for a third frame based at least in part on the first segmentation map, and the second segmentation map, and that the third frame is located after the first and second frames, Lee et al fails to teach or suggest, either alone or in combination with the other cited references, that the third segmentation map for a third frame is computed based on the motion information, and that the third frame is temporally located between the first frame and the second frame.

A further prior art of record, El-Maleh et al (US-PGPUB 2012/0189168), discloses determining motion information for a third set of pixels in the first frame and a fourth set of pixels in the second frame based at least in part on the discarding, (see at least: Par. 0046, system 14 classifies moving pixels within the ROI object between the current frame and the previous frame as foreground pixels. System 14 then generates a moving the motion information, a third segmentation map for a third frame that is temporally located between the first frame and the second frame; and outputting a modified version of the third frame based at least in part on the third segmentation map.

Another prior art of record, Biswas et al, (US-PGPUB 2007/0297513), discloses estimating global and local motions between a pair of temporally adjacent frames of an input signal and for applying these motion vectors to produce at least one interpolated, motion-compensated frame between the adjacent frames, (see at least: Par. 0005). A segmentation mask 1514 may be used to determine whether each region of a frame should be globally or locally motion compensated during interpolation, (Par. 0077). Biswas et al further discloses forming a segmentation map 809 that potentially distinguishes the foreground blocks from the background blocks in a frame, which is subjected to binary morphological operations such as closing 810 followed by dilation 812 to produce a more homogenous initial segmentation mask 814, (Par. 0062); but fails to teach or suggest, either alone or in combination with the other cited references, the computing, based at least in part on the first segmentation map, the second segmentation the motion information, a third segmentation map for a third frame that is temporally located between the first frame and the second frame; and outputting a modified version of the third frame based at least in part on the third segmentation map.

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 10 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 1. As such, claim 17 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Ratner et al, (20170337711) discloses motion estimation techniques for generating a motion vector for each feature. After a motion vector for a segment is determined, each segment may be categorized based on its motion properties as either moving or stationary, (Par. 0111)

-- Kraft et al, (US-PGPUB 20160127654), discloses a mask, which can be used to differentiate between different classes of objects in an image, such as identifying among 

-- Chen et al, (US Patent 5,960,111), discloses a neural network, which is coupled to the motion detector, the focus detector and the intensity detector, and weighs the outputs from these detectors and outputs a final segmentation map, (col. 3, lines 10-22).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        11/15/2021